DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 03/16/2022.
Claims 1, 2, 3 are amended.
Claims 1 – 3 presented for examination.

Action Is Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Response to Arguments
Drawings
The Applicant has amended the drawings by adding Fig. 2 from the drawings submitted on 03/16/2022. The objection to the drawing is withdrawn.

Specification
The abstract dated 03/16/2022 is accepted. The objection to the specification is withdrawn.
Also, the replacement specification dated 03/16/2022 has been reviewed. It is accepted.

Claim Objections
The Applicant has amended claim 3 in order to overcome the objection. The objection is withdrawn.

Claim Rejections - 35 USC § 112
The Applicant has amended claim 3 to overcome an issue of clarity as presented in the previous Office action. The rejection is withdrawn.


Claim Rejections - 35 USC § 101
The Applicant has amended claim 1 to recite “... assembling the multi-stage rotor assembly by adjusting assembly phases of all the stages of rotors using the crucial parameter objective function, such that the high-speed response critical speed parameters of the multi-stage rotor assembly is optimized” which is a practical application (assembly) of the objective function (abstract idea). Therefore the rejection under 35 UC 101 is withdrawn under STEP 2A PRONG 2.

End Response to Arguments



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites e/ro and while the claim recites a name for the ratio, the claim does not define what e or ro is.

Claim 3 appears to have significant antecedent basis issues. For example, the claim recites:
“the amount of unbalance of an nth-stage rotor”
“the amount of unbalance of a measurement plane”
“the mass of the assembled nth-stage rotor”
“the ideal position vector of a center of a radial measurement plane”
“the machine machining error”
“the rotation matrix”
“the outer diameter of the contact surface”
“the inner diameter of the contact surface”
“the bend stiffness”
“the elasticity modulus”
There does not appear to be sufficient antecedent basis for these elements.

Also, claim 3 does not appear to define variables: “dyo-n” or “Dx0-n”

While the Examiner has attempted to identify all the issues because there appear to be so many issue the Applicant should review the whole claim and correct any issues they find in addition to the one identified above.




Potentially Allowable Subject Matter
Claims 1 – 3 contain potentially allowable subject matter if all other objections are rejections are overcome.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146